Citation Nr: 0818381	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 2004 to October 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Muskogee Education Center 
that denied basic eligibility for educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30. 


FINDINGS OF FACT

1.  The veteran entered active duty as a member of the U.S. 
Navy in July 2004, for an obligated term of four years.

2.  The veteran was honorably discharged in October 2005, 
after serving continuously for 15 months and 22 days.

3.  The veteran's separation was involuntary.

4.  The veteran is a high school graduate, and his basic pay 
during active duty was reduced by $1,200.


CONCLUSION OF LAW

The service requirements for basic eligibility for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have been met.  38 U.S.C.A. §§ 3011, 
3018A (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.7042, 21.7045 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law, and not the facts, is dispositive of this claim for 
educational assistance benefits under the MGIB program 
(Chapter 30).  Hence, the duties to notify and assist imposed 
by the Veterans Claims Assistance Act of 2000 are not 
applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The veteran claims entitlement to educational assistance 
benefits under the MGIB program (Chapter 30).  The question 
developed in this case is whether the veteran has met the 
actual service requirements that are needed for eligibility.  

The veteran's DD Form 214 and information from the Department 
of Defense (DOD) show that the veteran's initial enlistment 
term was for 4 years, but he was discharged after 15 months 
and 22 days of active service.  His service was honorable.  
The separation code was HRB, and the separation authority was 
MILPERSMAN 1910-148.  Under that authority, an HRB discharge 
is involuntary.  See MILPERSMAN 1910-148,  (10) (April 29, 
2005).  

The veteran's discharge does not meet the requirements for 
basic eligibility for Chapter 30 benefits for an involuntary 
separation prior to the completion of the obligated period of 
service under 38 U.S.C.A. § 3011.  See 38 C.F.R. § 
21.7042(a)(5) (2007).  In particular, he was not 
involuntarily discharged of the convenience of the government 
as a result of reduction in force, nor were any of the other 
requirements, such as disability, hardship, or time in 
service, met.  See 38 U.S.C.A. § 3011(a)(1(C)(iii)(II); 
38 C.F.R. § 21.7042(a)(5)(v) (2007).  

However, an individual who fails to meet the eligibility 
requirements found in 38 U.S.C.A. § 3011 and 38 C.F.R. § 
21.7042 will be eligible for educational assistance if 
specific requirements are satisfied: 

Notwithstanding any other provision of law, an 
individual who--
(1) after February 2, 1991, is involuntarily 
separated (as such term is defined in section 
1141 of title 10) with an honorable discharge;
(2) before applying for benefits under this 
section, has completed the requirements of a 
secondary school diploma (or equivalency 
certificate) or has successfully completed (or 
otherwise received academic credit for) the 
equivalent of 12 semester hours in a program of 
education leading to a standard college degree;
(3) in the case of any individual who has made 
an election under section 3011(c)(1) or 
3012(d)(1) of this title, withdraws such 
election before such separation pursuant to 
procedures which the Secretary of each military 
department shall provide in accordance with 
regulations prescribed by the Secretary of 
Defense for the purpose of carrying out this 
section or which the Secretary of Homeland 
Security shall provide for such purpose with 
respect to the Coast Guard when it is not 
operating as a service in the Navy;
(4) in the case of any person enrolled in the 
educational benefits program provided by 
chapter 32 of this title makes an irrevocable 
election, pursuant to procedures referred to in 
paragraph (3), before such separation to 
receive benefits under this section in lieu of 
benefits under such chapter 32; and
(5) before such separation elects to receive 
assistance under this section pursuant to 
procedures referred to in paragraph (3),
is entitled to basic educational assistance 
under this chapter.

38 U.S.C.A. § 3018A(a) (West 2002 & Supp. 2007).  

The first requirement is that the veteran, after February 2, 
1991, be involuntarily separated, as such term is defined in 
10 U.S.C. § 1141, with an honorable discharge.  See 38 C.F.R. 
§ 21.7045(a)(1).  As indicated above, the veteran was 
honorably discharged after that date.  Under that law, as 
pertinent to this appeal, a member of the armed forces shall 
be considered to be involuntarily separated for purposes of 
this chapter if the member was on active duty after November 
29, 1993, and, in the case of a regular enlisted member 
serving on active duty, the member is involuntarily 
discharged under other than adverse conditions, as 
characterized by the Secretary concerned.  10 U.S.C.A. 
§ 1141(3) (2007).  The service department has characterized 
the veteran's service as honorable, and, as noted above, his 
separation was involuntary; thus, he meets this requirement.  

As to the remaining requirements, his DD Form 214 shows that 
he has the requisite high school education.  He initially 
contributed in the Post-Vietnam Era Veterans Education 
Assistance Program (Chapter 32).  If the individual is a 
participant in the educational program provided in 38 U.S.C. 
chapter 32, the individual must make an irrevocable election 
to receive educational assistance under 38 U.S.C. chapter 30 
rather than under 38 U.S.C. chapter 32.  38 C.F.R. § 
20.7045(b)(1)(ii).  The basic pay of anyone who makes one of 
the irrevocable elections described in paragraph (b)(1) of 
this section is required to be reduced by $1,200.  38 C.F.R. 
§ 20.7045(b)(2).  The DOD information establishes that the 
veteran's pay was reduced by $1,200, noted in connection with 
a Chapter 30 data record, and, thus, it may be inferred that 
he elected to receive Chapter 30 benefits, although the file 
does not contain explicit statement of such.  Assuming that 
this criterion for eligibility is satisfied, the veteran 
legally has met the service requirements to establish 
eligibility for basic educational assistance.  38 U.S.C.A. 
§ 3018A; 38 C.F.R. § 21.7045(a).   


ORDER

The service requirements for eligibility for basic 
educational assistance are met; the appeal is allowed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


